Citation Nr: 1727119	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  07-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to increased initial ratings for right knee instability, not separately rated prior to July 3, 2008; rated 10 percent as of July 3, 2008; and rated 20 percent as of December 10, 2012.

2.  Entitlement to increased initial ratings for right knee limitation of motion, rated 0 percent prior to December 10, 2007, and 10 percent as of December 10, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In a November 2014 decision, the Board denied the Veteran's claims.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a May 2015 Order, the Court remanded that Board decision for readjudication in accordance with the joint motion.  The Board remanded the claim for development in February 2016.


REMAND

In February 2016, the Board remanded the Veteran's claims, requesting that the Agency of Original Jurisdiction obtain and incorporate with the record a copy of the March 2006 rating decision from which this appeal arises and other documents that were not present in the record.  Although a partial copy of that decision was added into the record, the copy is missing the page on which the RO initially adjudicated the claims on appeal.  The guidelines for obtaining Federal records in attempting to obtain the rating decision require that the claimant be informed if records are unavailable and further attempts be made to locate records.  A remand is necessary to attempt to obtain a copy of that outstanding record in accordance with Federal guidelines.

Additionally, the record indicates that the Veteran, through his representative, attempted to allow VA to obtain outstanding treatment records from Lincoln Surgical Center in Parker, Colorado, by submitting a completed authorization and release form in November 2016.  Unfortunately, the form was considered invalid because it was not signed by the Veteran.  As this matter is being remanded, the Veteran should be provided an additional opportunity to submit a completed authorization and release form to allow VA to acquire outstanding private treatment records.  The Veteran should be notified that he must sign the release form.

Additionally, as VA last provided a VA medical examination to determine the severity of the Veteran's right knee disabilities in June 2014, a remand is necessary to provide an additional VA medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt, according to the guidelines for obtaining Federal records, to obtain a complete copy of the March 2006 rating decision from which this appeal arises, and any other hardcopy documents that have not been associated with the claims file.  Attempts to obtain those documents must be made until it is determined that they are not available and further attempts to obtain them would be futile.  The Veteran must be notified of any such finding and allowed the opportunity to submit any records in his possession.

2.  Request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for any right knee disability, to include the Lincoln Surgical Center in Parker, Colorado.  Advise the Veteran that he must sign the necessary releases himself in order for the releases to be considered valid.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.

3.  Then, schedule the Veteran for a VA orthopedic examination with a qualified examiner, to determine the current severity of service-connected right knee disabilities.  The examiner must review the record and should note that review in the report.  A complete rationale should be stated for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must report the range of motion of the knee, expressed in degrees, to include, if possible, readings for weighted, non-weighted, passive, and active motion, and provide range of motion finding of the left knee.  The examiner must make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the knee due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  The examiner should indicate whether there is recurrent subluxation or lateral instability of the knee, and if so, the severity of any recurrent subluxation or lateral instability.  The examiner should note if there are any loose bodies in the knee that more nearly approximate symptomatic removal of the semilunar cartilage, and should describe any symptoms.  The examiner should also note whether there is ankylosis of the knee.

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

